Citation Nr: 0507465	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  99-03 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for chest pains.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for residuals of 
pneumonia.

4.  Entitlement to service connection for bronchitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1961 to December 
1963 and from November 1965 to November 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied entitlement to the 
benefits currently sought on appeal.  The veteran testified 
before an RO hearing officer in May 1999.  He had requested a 
hearing before a member of the Board, which was scheduled for 
December 2000, but later withdrew that request.  

In January 2003, the Board undertook additional development 
under 38 C.F.R. § 19.9(a)(2) (2002).  In May 2003, the United 
States Court of Appeals for the Federal Circuit invalidated 
38 C.F.R. § 19.9(a)(2), disallowing the Board to develop 
claims.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir., 2003).  Thus, in 
May 2003, the Board remanded the claim for a substantive 
review of the case by the RO.  The RO reviewed the claim and 
issued supplemental statements of the case to the appellant 
and his representative in June 2003 and August 2004.  The 
case was then returned to the Board for appellate review in 
December 2004.

The Board notes that in June 1998, the veteran indicated he 
wished to initiate a claim for service connection for 
arthritis in the right shoulder.  To date, no action has been 
taken on this claim; therefore, it is referred to the RO for 
consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.

REMAND

With respect to the issue of service connection for chest 
pains, the veteran testified in his May 1999 hearing before a 
Decision Review Officer that he experienced chest pains in 
either 1982 or 1983, while stationed at Oakland Army Base in 
San Francisco, California.  He recalled being taken by 
ambulance to a hospital and spending five days there.  The 
Board notes that two doctors who have stated they were in 
service at the Oakland Army Base at the same time as the 
veteran have submitted statements, both dated in August 2003, 
to the effect that they remembered the veteran suffering from 
chest pains in 1984 and being admitted to the Letterman Army 
Medical Center for the same.  In a statement in support of 
his claim dated in September 2003, the veteran indicated that 
he believed the incident to have happened sometime between 
May and July of 1984. 

In October 2003 and March 2004, the RO requested clinical 
records from the Letterman Army Medical Center for the period 
dated from May to July 1984.  The response received by the RO 
in May 2004 was that the requested clinical record already 
had been charged out to the RO in November 2003.  This record 
has not been associated with the claims file.  An effort 
should be made to locate it.

Additionally, according to records from Baptist Medical 
Center, the veteran was diagnosed with coronary artery 
disease in May 1991 after suffering a myocardial infarction 
and undergoing angioplasty.  He had previously undergone 
angioplasty in 1987 at "Providence."  In December 1996, he 
underwent several diagnostic tests which showed mild aortic 
valve sclerosis with no valve insufficiency or stenosis, but 
otherwise revealed a normal heart examination.  

With respect to the cardiovascular issues, the 2003 
examination and addendum refer to the normal separation 
examination in 1980.  However, the veteran served to November 
1984.  Less than 3 years later he underwent angioplasty.

With respect to the issues of service connection for 
residuals of pneumonia and bronchitis, pulmonary function 
tests conducted at the January 2003 VA examination indicate 
that the veteran suffers from a moderate obstructive 
ventilatory defect with a significant component of 
bronchospasm.  It was the opinion of the examiner that this 
disease did not have its onset in service.  However, the 
examiner did not mention or comment on what connection, if 
any, this disease has to the veteran's in-service pneumonia 
and episodes of bronchitis.  The presence or absence of such 
a correlation is necessary to decide these issues on appeal.  
Therefore, an opinion on the matter, by way of an addendum to 
the January 2003 VA exam, must be sought. 

In view of the foregoing, the Board must remand this case to 
ensure that the veteran is afforded all due process of law 
considerations.  While the Board regrets the further delay 
that remand of this case will cause, it recognizes that due 
process considerations require such action.  Accordingly, 
this matter is remanded to the RO via the Appeals Management 
Center in Washington, D.C. for the following:

1.  The RO should request the veteran to 
"provide any evidence in [his] possession 
that pertains to the claim."  See 38 C.F.R. 
§ 3.159(b).

2.  The RO should attempt to locate and 
associate with the claims file the record of 
the veteran's treatment and hospital stay at 
the Letterman Army Medical Center between May 
and July 1984, which was charged to the RO's 
location in November 2003.   If the search is 
unsuccessful, it should be so documented in 
the file.

3.  The RO should forward the veteran's 
claims folder to the examiner who conducted 
the January 2003 VA examination (or a 
suitable substitute if this individual is 
unavailable) for an addendum.  The examiner 
is requested again to review the claims 
folder in order to render opinions as to 
whether it is at least as likely as not (that 
is, a probability of 50 percent or better) 
that (a) the veteran's moderate obstructive 
ventilatory defect with a significant 
component of bronchospasm is related to his 
episodes of pneumonia or bronchitis during 
service; and (b) the veteran's heart disease 
began in service.

5.  Thereafter, the RO should readjudicate 
the issues on appeal.  If the determinations 
remain unfavorable to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of the 
case.  The veteran and his representative 
should be afforded the applicable time period 
in which to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
the veteran's claims.  The veteran need take no action unless 
otherwise notified, but he may submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

